DISMISS; and Opinion Filed August 31, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01028-CR
                                       No. 05-15-01029-CR

                                SERGIO NAVA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-51825-M, F15-51826-M

                              MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Schenck
       Sergio Nava pleaded guilty to possession of heroin in an amount less than one gram and

possession of methamphetamine in an amount less than one gram. Pursuant to a plea agreement

in each case, the trial court sentenced appellant to one year’s confinement in a state jail facility.

Appellant waived his right to appeal as part of the agreements. See Blanco v. State, 18 S.W.3d
218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that appellant does not have

the right to appeal and that appellant waived his right to appeal. See TEX. R. APP. P. 25.2(a), (d);

Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeals for want of jurisdiction.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

151028F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SERGIO NAVA, Appellant                             On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01028-CR        V.                       Trial Court Cause No. F15-51825-M.
                                                   Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 31st day of August, 2015.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SERGIO NAVA, Appellant                             On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01029-CR        V.                       Trial Court Cause No. F15-51826-M.
                                                   Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 31st day of August, 2015.




                                             –4–